Exhibit 99.1 Aleris International U.S. Operations File for Chapter 11 to Address Business and Financial Challenges All Facilities Open, Normal Operations Continue; Aleris Obtains $1.075 Billion DIP Financing Commitment from Bank Group International Operations Not Included in the Filing BEACHWOOD, OH February 12, 2009 Aleris International, Inc., a global leader in aluminum rolled products, extrusions and recycling, announced today that it and its wholly-owned U.S. subsidiaries have filed petitions for voluntary reorganization under Chapter 11 of the U.S. Bankruptcy Code as a result of financial constraints related to deteriorating demand, earnings, and liquidity caused by the steep decline in globaleconomic conditions. The filing was made today in the U.S. Bankruptcy Court in Delaware. The Company's European, Asian, South American, Mexican and Canadian operations were not included in the filing. To fund its global operations during the restructuring, Aleris has secured $1.075 billion of debtor-in possession (DIP) financing.Subject to court approval, the DIP credit facilities include a new $500 million term loan and a $575 million revolving credit facility that replaces the Company's previous revolving credit facility. These will be used for the Company's normal operating and working capital requirements, including employee wages and benefits, supplier payments, and other operating expenses during the reorganization process.The Company believes that the DIP credit facility provides sufficient funds for its reorganization effort under Chapter 11. “We have moved aggressively to reduce our costs and eliminate capacity to offset the negative effects of the global economic slowdown. However, given the unpredictability of the speed and severity of the downturn over the last few months, these actions were not sufficient to counter the combination of challenges Aleris faces, including a sharp deterioration in demand for our products by the automotive, housing, and general industrial products sectors and an unprecedented decline in aluminum prices which limited our borrowing ability,” said Steven J. Demetriou, Aleris Chairman and CEO.“After careful deliberation with our advisors, the Company’s Board of Directors concluded that seeking the protection of Chapter 11 for our U.S. operations is the only option to preserve and maximize value for all of our economic stakeholders. This should allow us the time to work through the current dislocations and the opportunity to pursue a financial and operational restructuring that creates a more competitive foundation for the long term. “While we regret the need to take this difficult step, we believe a financial recalibration is necessary for us to resume a path of growth and continue to build a global aluminum enterprise that will endure. “Aleris is conducting business as usual across the Company,” continued Mr.
